Exhibit 10.20


INDEMNITY AGREEMENT

           This Indemnity Agreement ("Agreement") is made as of December 13,
2006 between Interpool, Inc., a Delaware corporation (the "Company"), and
William Shea ("Indemnitee").

RECITALS

           WHEREAS, highly competent persons have become more reluctant to serve
as directors or in other capacities unless they are provided with adequate
protection through insurance and adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation.

           WHEREAS, Article VI of the Amended and Restated By-laws of the
Company and Article XII of the Amended and Restated Certificate of Incorporation
of the Company provide for indemnification of the officers and directors of the
Company. Officers and directors may also be entitled to indemnification pursuant
to applicable provisions of the Delaware General Corporation Law (“DGCL”). The
indemnification provisions set forth therein are not exclusive, and contracts
may be entered into between the Company and members of the board of directors,
officers and other persons with respect to indemnification.

           WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee to the fullest extent permitted by applicable law, as a
supplement to and in furtherance of Article VI of the Amended and Restated
By-laws of the Company and the Amended and Restated Certificate of Incorporation
of the Company, so that Indemnitee will serve or continue to serve as a member
of the Board of Directors free from undue concern that Indemnitee will not be so
indemnified.

           WHEREAS, in order to induce Indemnitee to continue to serve as a
member of the Board of Directors and to continue to accept the duties,
responsibilities and burdens of such service, the Company wishes to provide
Indemnitee with the compensation and indemnification arrangements set forth
herein; and

           WHEREAS, Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified hereunder.

           NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:

           1.       Service on the Board.   Indemnitee hereby agrees to continue
to serve as a member of the Board of Directors. Indemnitee may, however, resign
from such position at any time and for any reason or no reason. The Company’s
obligation to indemnify Indemnitee as set forth in this Agreement shall continue
in full force and effect notwithstanding any such termination of appointment or
resignation.

           2.       Definitions.  As used in this Agreement:

                     (a)     With the exception of Section 21 of this Agreement,
references to “agent” shall mean any person who is or was a director, officer,
or employee of the Company or a Subsidiary of the Company or other person
authorized by the Company to act for the Company, to include such person serving
in such capacity as a director, officer, employee, fiduciary or other official
of another corporation, partnership, limited liability company, joint venture,
trust or other business operation at the request of, for the convenience of, or
to represent the interests of the Company or a Subsidiary of the Company.

                     (b)     “Delaware Court” shall mean the Court of Chancery
of the State of Delaware.

                     (c)     “Disinterested Director” shall mean a director of
the Company who is not and was not a party to the Proceeding (as defined below)
in respect of which indemnification is sought by Indemnitee.

                     (d)     “Expenses” shall include attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other reasonable disbursements or
expenses in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

                     (e)     “Independent Counsel” shall mean a law firm or a
member of a law firm that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

                     (f)     The term “Proceeding” shall include any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, in which Indemnitee
was, is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director or agent of the Company or by reason of any
action (or failure to act) taken by Indemnitee or of any action (or failure to
act) on Indemnitee’s part while acting as a director or agent of the Company, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement.

                     (g)     The term “Subsidiary,” with respect to any person,
shall mean any corporation or other entity of which a majority of the voting
power or the voting equity securities or equity interest is owned, directly or
indirectly, by that person.

           3.       Indemnity in Third-Party Proceedings.   The Company shall
indemnify and hold harmless Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding, other than a
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

           4.       Indemnity in Proceedings by or in the Right of the
Company.  The Company shall indemnify and hold harmless Indemnitee in accordance
with the provisions of this Section 4 if Indemnitee was, is, or is threatened to
be made, a party to or a participant (as a witness or otherwise) in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the Company, unless and only to the extent that any court in which
the Proceeding was brought or the Delaware Court shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

           5.       Indemnification for Expenses of a Party Who is Wholly or
Partly Successful.  Notwithstanding any other provisions of this Agreement, to
the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
and hold harmless Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify and hold harmless Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. If the
Indemnitee is not wholly successful in such Proceeding, the Company also shall
indemnify and hold harmless Indemnitee against all Expenses reasonably incurred
in connection with a claim, issue or matter related to any claim, issue, or
matter on which the Indemnitee was successful. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

           6.       Intentionally Omitted

           7.       Additional Indemnification.

                     (a)     Notwithstanding any limitation in Sections 3, 4, or
5, the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.

                     (b)     For purposes of Section 7(a), the meaning of the
phrase “to the fullest extent permitted by applicable law” shall include, but
not be limited to:

                               i.     to the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL, and

                               ii.     to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

           8.       Contribution in the Event of Joint Liability.

                     (a)     To the fullest extent permissible under applicable
law, if the indemnification and hold harmless rights provided for in this
Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for judgments, liabilities, fines, penalties, amounts paid
or to be paid in settlement or for Expenses, in connection with any Proceeding
without requiring Indemnitee to contribute to such payment, and the Company
hereby waives and relinquishes any right of contribution it may have at any time
against Indemnitee.

                     (b)     The Company shall not enter into any settlement of
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

                     (c)     The Company hereby agrees to fully indemnify and
hold harmless Indemnitee from any claims for contribution which may be brought
by officers, directors or employees of the Company who may be jointly liable
with Indemnitee.

           9.       Exclusions.   Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

                     (a)     for which payment has actually been received by or
on behalf of Indemnitee under any insurance policy or other indemnity provision,
except with respect to any excess beyond the amount actually received under any
insurance policy, contract, agreement, other indemnity provision or otherwise;

                     (b)     except as otherwise provided in Section 14(e)
hereof, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation;

                     (c)     if such indemnification is not lawful;

                     (d)     if Indemnitee’s conduct giving rise to the claim
with respect to which indemnification is requested was knowingly fraudulent, a
knowing violation of law, deliberately dishonest or in bad faith or constituted
willful misconduct;

                     (e)     in respect of any claim based upon or attributable
to Indemnitee gaining in fact any personal profit or advantage to which
Indemnitee was not legally entitled.

           10.    Advances of Expenses; Defense of Claim.

                     (a)     Notwithstanding any provision of this Agreement to
the contrary, and to the fullest extent not prohibited by applicable law, the
Company shall advance the Expenses reasonably incurred by Indemnitee (or
reasonably expected by Indemnitee to be incurred by Indemnitee within three
months) in connection with any Proceeding within ten (10) days after the receipt
by the Company of a statement or statements requesting such advances from time
to time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The Indemnitee shall qualify for advances, to the fullest
extent permitted by applicable law, solely upon the execution and delivery to
the Company of an undertaking providing that the Indemnitee undertakes to repay
the advance to the extent that it is ultimately determined that Indemnitee is
not entitled to be indemnified by the Company under the provisions of this
Agreement, the Amended and Restated Certificate of Incorporation of the Company,
the Amended and Restated By-laws of the Company, applicable law or otherwise.
This Section 10(a) shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 9.

                     (b)     The Company will be entitled to participate in the
Proceeding at its own expense.

                     (c)     The Company shall not settle any action, claim or
Proceeding (in whole or in part) that would impose any Expense, judgment, fine,
penalty or limitation on the Indemnitee without the Indemnitee’s prior written
consent.

           11.     Procedure for Notification and Application for
Indemnification.

                     (a)     Indemnitee shall notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
that may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation that it may have to the Indemnitee under this
Agreement, or otherwise.

                     (b)     Indemnitee may deliver to the Company a written
application to indemnify and hold harmless Indemnitee in accordance with this
Agreement. Such application(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion.
Following such a written application for indemnification by Indemnitee, the
Indemnitee’s entitlement to indemnification shall be determined according to
Section 12(a) of this Agreement.

           12.     Procedure Upon Application for Indemnification.

                     (a)     A determination, if required by applicable law,
with respect to Indemnitee’s entitlement to indemnification shall be made in the
specific case by one of the following methods: (i) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board or (ii) by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Company promptly will advise Indemnitee in writing
with respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

                     (b)     In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 12(a)
hereof, the Independent Counsel shall be selected as provided in this Section
12(b). The Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected and certifying that the Independent
Counsel so selected meets the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement. If the Independent Counsel is selected by the
Board, the Company shall give written notice to Indemnitee advising Indemnitee
of the identity of the Independent Counsel so selected and certifying that the
Independent Counsel so selected meets the requirements of “Independent Counsel”
as defined in Section 2 of this Agreement. In either event, Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been received, deliver to the Company or to Indemnitee,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 11(b)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel or for the appointment as Independent
Counsel of a person selected by the Delaware Court, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 14(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

                     (c)     The Company agrees to pay the reasonable fees and
expenses of Independent Counsel and to fully indemnify and hold harmless such
Independent Counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

           13.     Presumptions and Effect of Certain Proceedings.

                     (a)     In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 11(b) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

                     (b)     If the person, persons or entity empowered or
selected under Section 12 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

                     (c)     The termination of any Proceeding or of any claim,
issue or matter therein, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

                     (d)     For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Company, including financial
statements, or on information supplied to Indemnitee by the officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected by the Company. The provisions of this Section 13(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.

                     (e)     The knowledge and/or actions, or failure to act, of
any other director, officer, trustee, partner, managing member, fiduciary, agent
or employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

           14.     Remedies of Indemnitee.

                     (a)     In the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses, to the
fullest extent permitted by applicable law, is not timely made pursuant to
Section 10 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 12(a) of this Agreement
within thirty (30) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
5, 6, 7 or the last sentence of Section 12(a) of this Agreement within ten (10)
days after receipt by the Company of a written request therefor, (v) a
contribution payment is not made in a timely manner pursuant to Section 8 of
this Agreement, or (vi) payment of indemnification pursuant to Section 3 or 4 of
this Agreement is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by the Delaware Court to such indemnification,
contribution or advancement of Expenses. Alternatively Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Except as set forth herein, the provisions of Delaware
law (without regard to its conflict of laws rules) shall apply to any such
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

                     (b)     In the event that a determination shall have been
made pursuant to Section 12(a) of this Agreement that Indemnitee is not entitled
to indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 12(a) of this Agreement adverse
to Indemnitee for any purpose. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 14, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 10 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

                     (c)     If a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 14, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

                     (d)     The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Section 14
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

                     (e)     The Company shall indemnify and hold harmless
Indemnitee to the fullest extent permitted by law against all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after the Company’s receipt
of such written request) advance to Indemnitee, to the fullest extent permitted
by applicable law, such Expenses that are incurred by Indemnitee in connection
with any judicial proceeding or arbitration brought by Indemnitee (i) to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement
or any other indemnification, advancement or contribution agreement or provision
of the Company’s Amended and Restated By-laws, now or hereafter in effect, or
provision of the Company’s Amended and Restated Certificate of Incorporation,
now or hereafter in effect; or (ii) for recovery or advances under any insurance
policy maintained by any person for the benefit of Indemnitee, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance, contribution or insurance recovery, as the case may
be.

                     (f)     Notwithstanding anything in this Agreement to the
contrary, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

           15.     Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

                     (a)     The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Company’s Amended and Restated By-laws, the Company’s
Amended and Restated Certificate of Incorporation, any agreement, a vote of
members or a resolution of directors, or otherwise. No amendment, alteration or
repeal of this Agreement or of any provision hereof shall limit or restrict any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal. To the
extent that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under Article VI of the Amended and Restated By-laws of the
Company and Article XII of the Amended and Restated Certificate of Incorporation
of the Company or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

                     (b)     The DGCL and Article VI of the Company’s Amended
and Restated By-laws and Article XII of the Company’s Amended and Restated
Certificate of Incorporation permit the Company to purchase and maintain
insurance or furnish similar protection or make other arrangements
(“Indemnification Arrangements”) on behalf of Indemnitee against any liability
asserted against Indemnitee or incurred by or on behalf of Indemnitee, whether
or not the Company would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement or under the DGCL, as it may
then be in effect. The purchase, establishment, and maintenance of any such
Indemnification Arrangement shall not in any way limit or affect the rights and
obligations of the Company or of the Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and the Indemnitee shall not in any way limit or affect the rights
and obligations of the Company or the other party or parties thereto under any
such Indemnification Arrangement.

                     (c)     To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, trustees, partners, managing members, fiduciaries, employees, or
agents of the Company or any other business operation which such person serves
at the request of the Company, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, trustee, partner, managing
member, fiduciary, employee or agent under such policy or policies. If, at the
time the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), the Company
has director and officer liability insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

                     (d)     In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

                     (e)     The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of expenses from the
Company.

           16.     Duration of Agreement.   This Agreement shall continue until
and terminate upon 10 years after Indemnitee has completed Indemnitee’s service
as a director of the Company.

           17.     Severability.   If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
and shall remain enforceable to the fullest extent permitted by law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

           18.     Enforcement and Binding Effect.

                     (a)     The Company expressly confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed on it hereby
in order to induce Indemnitee to continue to serve as a member of the Board of
Directors , and the Company acknowledges that Indemnitee is relying upon this
Agreement in continuing to serve as a member of the Board of Directors .

                     (b)     Without limiting any of the rights of Indemnitee
under (i) the Amended and Restated By-laws, as they may be amended from time to
time, and (ii) the Amended and Restated Certificate of Incorporation of the
Company as they may be amended from time to time, this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

                     (c)     The indemnification and advancement of Expenses
provided by or granted pursuant to this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to Indemnitee when Indemnitee has ceased to be a
member of the Board of Directors , and shall inure to the benefit of Indemnitee
and Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators
and other legal representatives.

                     (d)     The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

                     (e)     The Company and Indemnitee agree herein that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm. Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and specific performance hereof, without any necessity of showing actual damage
or irreparable harm and that by seeking injunctive relief or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled. The Company and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Court, and the Company hereby waives any such requirement of such a bond or
undertaking.

           19.     Modification and Waiver.   No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

           20.     Notices.   All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) if delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, or (ii) mailed
by certified or registered mail with postage prepaid, on the third (3rd)
business day after the date on which it is so mailed:

                     (a)     If to Indemnitee, at the address indicated on the
signature page of this Agreement, or such other address as Indemnitee shall
provide in writing to the Company,

                     (b)     If to the Company, to:

Interpool, Inc.
211 College Road East
Princeton, NJ 08540
Attention: Chief Executive Office


  with a copy to

Interpool, Inc.
211 College Road East
Princeton, NJ 08540
Attention: General Counsel



or to any other address as may have been furnished to Indemnitee in writing by
the Company.

           21.     Applicable Law and Consent to Jurisdiction.   This Agreement
and the legal relations between the parties shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 14(a) of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally: (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Delaware Court and not in any other state or federal court
in the United States of America or any court in any other country; (b) consent
to submit to the exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement;
(c) appoint irrevocably, to the extent such party is not a resident of the State
of Delaware, Corporation Service Company, Wilmington, Delaware 19801 as its
agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware; (d) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court; and (e) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum, or is
subject (in whole or in part) to a jury trial.

           22.     Identical Counterparts.   This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

           23.     Miscellaneous.   The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

           IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the day and year first above written.

INTERPOOL, INC.   INDEMNITEE

By:/s/ James F. Walsh
      Name:   James F. Walsh
      Title:    Executive Vice President and Chief
                     Financial Officer

/s/ William Shea                     
Name:  William Shea

Address:

